Name: Council Regulation (EEC) No 1458/80 of 9 June 1980 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  agricultural activity;  prices
 Date Published: nan

 12. 6 . 80 Official Journal of the European Communities No L 146/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1458/80 of 9 June 1980 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder for the following marketing year ; whereas, in order to maintain a fair return for agricultural producers of fodder for drying, the amount of the additional aid applicable on the day on which the application is lodged should also be adjusted according to the guide price for the month in which the quantities of dried fodder leave the processing undertaking, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 1 4/80 ( 2 ), and in particular Article 6 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (3 ) set the minimum quality requirements with which the dried fodder referred to in Article 1 of Regulation (EEC) No 1117/78 must comply in order to qualify for the aid , in particular its minimum crude protein content in dry matter ; Whereas Regulation (EEC) No 114/80 added to Article 1 of Reguation (EEC) No 1117/78 certain new products ; whereas, in consequence , it is necessary to supplement Article 5 of Regulation (EEC) No 1417/78 by fixing the minimum crude protein contents for those products ; Whereas Article 1 of Regulation (EEC) No 1 1 1 7/78 , in its amended version , applies as from 1 April 1979 ; whereas it is necessary, therefore, to provide for the application of the measure referred to above as from the same date ; Whereas Article 11 of Regulation (EEC) No 1417/78 lays down the method of adjustment for advance fixings of the additional aid on the basis of the forward prices on the world market ; whereas, however, at the time of such advance fixings, account is not taken of the alteration of the guide price valid Article 1 Regulation (EEC) No 1417/78 is hereby amended as follows : 1 . The first subparagraph of Article 5 (b) is hereby replaced by the following : '(b) The minimum crude protein content in dry matter shall not be less than :  8 % for the products listed in Article 1 (a) of Regulation (EEC) No 1117/78 ,  1 4 % for the products listed in the second indent of Article 1 (b) and (c), second indent of Regulation (EEC) No 1117/78 ,  45 % for the products listed in the first indent of Article 1 (c) of Regulation (EEC) No 1117/78 .' 2. Article 1 1 is hereby replaced by the following : 'Article 11 In cases of advance fixing from 1 April 1980, the amount of the additional aid applicable on the day on which the application is lodged shall be adjusted according to :  the difference between the guide price valid on the same day and that valid on the day on ( ») OJ No L 142, 30 . 5 . 1978 , p. 1 . (2 ) OJ No L 16, 22 . 1 . 1980 , p. 3 . ( 3 ) OJ No L 171 , 28 . 6 . 1978 , p. 1 . No L 146/2 Official Journal of the European Communities 12. 6 . 80 which the quantities of dried fodder leave the processing undertaking,  a corrective amount calculated with account taken of the trend of forward prices on the world market.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 ( 1 ) shall apply with effect from 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 June 1980 . For the Council The President F. FOSCHI